

114 HR 5810 IH: National Adoption and Foster Care Home Study Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5810IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. Huffman (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo establish a national, evidence-based, and comprehensive home study assessment standard for the
			 evaluation of prospective foster parents and adoptive parents and provide
			 funding to States to adopt this standard.
	
 1.Short titleThis Act may be cited as the National Adoption and Foster Care Home Study Act. 2.Community-based grants for the prevention of child abuse and neglectTitle II of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5116 et seq.) is amended—
 (1)in section 201(b)— (A)in paragraph (4), by striking ; and and inserting a semicolon;
 (B)in paragraph (5), by striking the period and inserting ; and; and (C)by adding at the end the following:
					
 (6)establishing a demonstration program not later than 1 year after the date of the enactment of this Act through which the State—
 (A)adopts a specific evidence-based, uniform, home study program for the evaluation of prospective foster parents and adoptive parents that incorporate the elements described in section 207A(a) and that—
 (i)expedites the screening of caregivers to promote more family-based care over institutional care for children;
 (ii)provides cost savings to the State’s current foster care and adoption system; (iii)reduces the number of children waiting for foster care or adoptive placement;
 (iv)reduces the number of prospective families waiting for foster care or adoptive placement; (v)quantifies better outcomes for children that participate;
 (vi)ensures ongoing training of home study certified personnel; and (vii)designates a home study auditor to ensure quality control and accuracy of information provided to placing agencies; and
 (B)provides data gathered through operation of the program to the Secretary, as the Secretary may require for purposes of the national registry under section 207A(b).; and
 (2)by inserting after section 207 the following:  207A.National home study standard demonstration programs; national registry (a)Program elementsEach demonstration program established by a State in accordance with section 201(b)(6) shall use the home study methodology developed by the Secretary that shall incorporate—
 (1)information gathering tools, including— (A)an initial written questionnaire that is a uniform set of closed-ended questions with a variety of possible answers that provides significant family information;
 (B)a secondary in-person questionnaire that is administered in a private setting, and, if applicable, with both applicants present together; and
 (C)guidelines that describe standardized questions that an individual serving as a reference for the applicant uses in writing a reference letter, to be sent directly to such individual and not shared with the applicant, and which is consistent with the questionnaires described in subparagraphs (A) and (B);
 (2)a written guidance document to assist home study practitioners in performing a psychosocial evaluation of the applicant that—
 (A)provides instructions on how to systematically analyze information learned from the information gathering tools described in paragraph (1) in order to identify specific strengths and concerns of the applicant;
 (B)provides sufficient information for the home study practitioner to determine the significance of behaviors and events in the applicant’s life in relation to being a successful foster care or adoption provider; and
 (C)includes a rating system that will be incorporated into the home study report described in paragraph (3); and
 (3)a model report that may, at the discretion of the Secretary, be customized by a State as necessary to comply with State and local regulations and requirements.
 (b)National registryThe Secretary shall establish a national registry of home study reports filed by home study practitioners using the home study methodology described in subsection (a). Such registry shall be accessible to State foster care and adoption agencies, or a designated entity as determined by the lead agency in the State to assist with the selection of prospective foster parents and adoptive parents.
 (c)EvaluationThe Secretary shall enter into a contract with an independent entity to carry out a periodic evaluation of the home study methodology established in subsection (a) and demonstration programs established in accordance with section 201(b)(6)..
			